Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-10, 12-17, 19-25 are presented for examination.

Claim Objections
Claim 17 is objected to because of the following informality:  “specifying a respect address” should seemingly be changed to “specifying a respective address.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rangan et al., US Patent Application Publication 2009/0287908 (hereinafter Rangan).
	Regarding claim 8, Rangan teaches:
A method of operating a processor, the method comprising: decoding a plurality of predicated memory access instructions, the memory access instructions not being encoded with load/store identifiers (LSIDs) (see e.g. para. [0009], [0021-23], instructions encoded without LSIDs); based on the decoding, generating and storing data indicating a relative order for executing the memory access instructions, the relative order data associating a respective instruction identifier for each of the plurality of memory access instructions with a predicate path determined by predicate conditions of the memory 
Regarding claim 9, Rangan teaches:
The method of claim 8, wherein the decoding comprises storing the relative order data is stored in a memory, and wherein the method further comprises, for a subsequent execution of the memory access instructions: retrieving the stored relative ordering data for the memory access instructions; and executing the memory access instructions a second time, the executing comprising scheduling operation of a portion of the memory access instructions based at least in part on the stored relative order data (see e.g. para. [0019-23], operators are necessarily used each time instructions are executed).
Regarding claim 10, Rangan teaches:
The method of claim 8, wherein the scheduling comprises determining whether an instruction of the memory access instructions can execute and/or whether the memory access instructions can commit based at least in part on the data indicating the relative ordering (see e.g. para. [0009], one path is executed/committed).
	Regarding claim 12, Rangan teaches:
The method of claim 8, wherein the decoding further comprises, for a predicated execution path of the plurality of memory access instructions: determining a number of 
Regarding claim 13, Rangan teaches:
The method of claim 8, further comprising: executing the instructions for the memory access instructions according to a first or a second predicated execution path, wherein the executing includes determining a number of memory access instructions executed; and comparing a number of load and/or store instructions executed to the determined number of memory access instructions (see e.g. para. [0009], the number of writes in each path is determined and compared for symmetry).
	Regarding claim 14, Rangan teaches:
The method of claim 13, wherein the number is a first number of memory access instructions and the predicated execution path is a first execution path, and wherein the decoding further comprises: determining a second number of memory access instructions executed for the second execution path of the plurality of memory instructions; and if the first number of memory access instructions is not equal to the second number of memory access instructions, inserting one or more null instructions to the predicated execution path having a lesser number of instructions (see e.g. para. [0009], [0020], if the paths are not symmetrical - not equal, additional null instructions such as nop writes are inserted).
Regarding claim 15, Rangan teaches:
The method of claim 8, wherein the decoding further comprises decoding store count, a flag that indicates whether memory ordering must be enforced for the memory 
Regarding claim 16, Rangan teaches:
The method of claim 8, wherein the method further comprises: generating a store mask for each of two more or more predicate paths of the memory access instructions; combining the store masks to generate a store mask for the memory access instructions; comparing the combined store mask to a store mask for a taken predicate path; and based on the comparing, determine one or more LSIDs to nullify, wherein the scheduling takes into account the nullified LSIDs as if an associated instruction had executed (see e.g. para. [0009], [0022], emask is used for both conditional execution paths; upon resolution of the emask’s control flow predicate, one of the paths will be taken and other instructions are nullified).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21 is rejected under 35 U.S.C. 103 as being unpatentable over Rangan in view of Abernathy et al., US Patent Application Publication 2010/0250901 (hereinafter Abernathy).
Regarding claim 21, Rangan teaches:
The method of claim 8.
Rangan fails to explicitly teach wherein the relative order data comprises store mask data indicating whether an instruction is a load instruction or a store instruction, the method further comprising: storing the store mask data in a register; and with a comparison circuit, comparing the store mask data in the register to a store mask vector to produce a masked store vector, wherein the scheduling execution is based on the masked store vector.
Abernathy teaches using an instruction type vector to identify whether an instruction is a load instruction or store instruction, storing and comparing the type vector, and utilizing the type vector for scheduling execution (see e.g. fig. 4B, para. [0033], [0041-3]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Rangan and Abernathy such that the relative order data comprises store mask data indicating whether an instruction is a load instruction or a store instruction, the method further comprising: storing the store mask data in a register; and with a comparison circuit, comparing the store mask data in the register to a store mask vector to produce a masked store vector, wherein the scheduling execution is based on the masked store vector. This would have provided a way of quickly determining particular types and .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rangan in view of Kamigata et al., US Patent Application Publication 2009/0217247 (hereinafter Kamigata).
Regarding claim 22, Rangan teaches:
The method of claim 8.
Rangan fails to explicitly teach wherein the relative order data indicates how many of the memory access instructions are store instructions, the method further comprising: updating a store instruction counter to indicate a number of store instructions of memory access instructions have executed; and with a comparison circuit, comparing the store instruction counter to the relative order data, wherein the scheduling execution is based on the comparing.
Kamigata teaches indicating how many store instructions have executed, and comparing the number of executed store instructions for performance analysis (see e.g. para. [0006], [0046-7]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Rangan and Kamigata such that the relative order data indicates how many of the memory access instructions are store instructions, the method further comprising: updating a store instruction counter to indicate a number of store instructions of memory access instructions have executed; and with a comparison circuit, comparing the store .

Claims 17, 19-20, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan in view of Doshi et al., US Patent Application Publication 2015/0095578 (hereinafter Doshi).
Regarding claim 17, Rangan teaches:
One or more computer-readable storage media storing computer-readable instructions that when executed by a processor, cause the processor to perform a method, the computer-readable instructions comprising: instructions for analyzing memory accesses encoded in source code and/or object code to determine memory dependencies for the encoded memory accesses (see e.g. para. [0009], [0019-23], analyzing code including instructions accessing the same registers); and instructions for transforming the source code and/or object code into computer-executable code, the computer-executable code including: predicated memory access instructions encoded without load store identifiers (see e.g. para. [0009], [0021-23], instructions encoded without LSIDs), and additional data not encoded within the memory access instructions, the additional data comprising for each predicate path in a group of instructions, a count of the number of store instructions in the group of instructions in the computer-executable code (see e.g. para. [0009], [0019-23], the number of register write instructions is determined in order to determine whether paths are symmetrical).

Doshi teaches memory instructions that specify an address in memory to read or write data (see e.g. para. [0041]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Rangan and Doshi such that each of the memory access instructions specifying a respect memory address to or from which the respective memory access instruction reads or writes data. This would have provided the clearly predictable result of performing the exact same operation (load/store) on a different memory location in the memory hierarchy (e.g. cache/RAM instead of a register).
Regarding claim 19, Rangan in view of Doshi teaches or suggests:
The computer-readable storage media of claim 17, wherein the data includes at least one or more of the following: an indication of a number of memory access instruction in the instruction block or an indication of the location of a memory access instruction (see e.g. para. [0009], [0019-23]).
Regarding claim 20, Rangan in view of Doshi teaches or suggests:
The computer-readable storage media of claim 17, wherein: at least one of the memory access instructions are predicated; and the data includes an indication of one or more predicate paths in the instruction block (see e.g. para. [0009], [0019-23]).
Regarding claim 24, Rangan teaches:
The method of claim 8.

Doshi teaches memory instructions that specify an address in memory to read or write data (see e.g. para. [0041]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Rangan and Doshi such that the plurality of predicated memory access instructions each specifies an address in a memory coupled to the processor to read or to write data. This would have provided the clearly predictable result of performing the exact same operation (load/store) on a different memory location in the memory hierarchy (e.g. cache/RAM instead of a register).
Regarding claim 25, Rangan teaches:
The method of claim 8.
Rangan fails to explicitly teach wherein each of the plurality of predicated memory access instructions stores to a memory address or reads from a memory address.
Doshi teaches memory instructions that specify an address in memory to read or write data (see e.g. para. [0041]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Rangan and Doshi such that each of the plurality of predicated memory access instructions stores to a memory address or reads from a memory address. This would have provided the clearly .




Claims 1, 2, 5-7, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan in view of Merchant et al., US Patent Application Publication 2004/0083351 (hereinafter Merchant), further in view of Doshi.
Regarding claim 1, Rangan teaches:
An apparatus comprising memory and one or more processor cores, at least one of the cores comprising: an instruction decoder configured to: decode control flow for a group of instructions, the control flow including a plurality of predicate paths (see e.g. para. [0009], [0021-23], control flow including predicate paths is decoded for an instruction stream), each of the predicate paths being associated with a different combination of conditions generated by a respective predicated instruction in the group of instructions to generate and store in a table in memory data indicating a relative ordering for a plurality of memory access instructions decoded from a group of instructions (see e.g. para. [0009], [0021-23], operator information is stored in memory in order to be later used), the relative ordering associating each of the plurality of memory access instructions with a respective one or more of the plurality of predicate paths, which when taken, will cause the associated memory access instruction to execute (see e.g. para. [0009], [0021-23], operators identify predicate paths for instructions to execute); the table storing the data indicating the relative ordering in 
Rangan fails to explicitly teach a store vector register configured to store data indicating which of the plurality of memory access instructions have executed and a control unit configured to inhibit issue of a memory access instruction in the group of instructions by comparing data stored in the store vector register to the data stored in the table indicating the relative ordering.
	Merchant teaches tracking which of a plurality of memory access instructions have executed correctly, and issuing instructions by comparing the tracked data (see e.g. para. [0021], [0064], [0069-71]). 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Rangan and Merchant to include a store vector register configured to store data indicating which of the plurality of memory access instructions have executed and a control unit configured to inhibit issue of a memory access instruction in the group of instructions by comparing data stored in the store vector register to the data stored in the table indicating the relative ordering. This would have provided a way of handling invalid instructions to allow instructions to be replayed correctly to improve the reliability of the system.
Rangan in view of Merchant fails to explicitly teach the control unit configured to not issue the memory access instruction until the store vector register indicates all 
Doshi teaches delaying a memory instruction until all instructions prior to the memory instruction have executed (see e.g. para. [0189]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Rangan, Merchant, and Doshi such that the control unit is configured to not issue the memory access instruction until the store vector register indicates all instructions prior to the memory access instruction have executed based on the relative ordering. This would have provided an advantage of “simplifying software recovery and guaranteeing persistence correctness in hardware” such as discussed by Doshi (see para. [0191]).
Regarding claim 2, Rangan in view of Merchant and Doshi teaches or suggests:
The apparatus of claim 1, further comprising a load/store queue that uses the generated data to determine whether to issue one or more of the memory access instructions (see e.g. Merchant para. [0024-5], [0042-3]). 
Regarding claim 5, Rangan in view of Merchant and Doshi teaches or suggests:
The apparatus of claim 1, wherein the control unit is further to execute the memory access instructions according to an ordering specified by the generated data (see e.g. Rangan para. [0019-23], instructions are scheduled for execution based on the operators). 
Regarding claim 6, Rangan in view of Merchant and Doshi teaches or suggests:
The apparatus of claim 1, wherein the instruction decoder is further configured to generate a store count for each of two or more predicated execution paths of the 
Regarding claim 7, Rangan in view of Merchant and Doshi teaches or suggests:
The apparatus of claim 1, further comprising: a store instruction data store, wherein the control unit is further configured to store data in the store instruction data store indicating which of the memory access instructions have executed; and based on the data stored in the store instruction data store, commit the group of instructions (see e.g. Merchant para. [0021], [0064], [0069-71]).
Regarding claim 23, Rangan in view of Merchant and Doshi teaches or suggests:
The apparatus of claim 1, wherein the store vector register stores data indicating the total number of store instructions that will be performed for each associated predicate path (see e.g. Rangan para. [0009], [0021-23], the number of register write instructions that will be performed).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan in view of Merchant and Doshi, further in view of Abernathy.
Regarding claim 3, Rangan in view of Merchant and Doshi teaches or suggests:
The apparatus of claim 1.
Rangan in view of Merchant and Doshi fails to explicitly teach wherein the relative order data comprises a store mask, and wherein the instruction decoder is further configured to generate the store mask for each of two or more predicated execution paths of the decoded group of instructions, the store mask indicating which of 
Abernathy teaches using an instruction type vector to identify whether an instruction is a load instruction or store instruction, storing and comparing the type vector, and utilizing the type vector for scheduling execution (see e.g. fig. 4B, para. [0033], [0041-3]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Rangan, Merchant, Doshi, and Abernathy such that the relative order data comprises a store mask, and wherein the instruction decoder is further configured to generate the store mask for each of two or more predicated execution paths of the decoded group of instructions, the store mask indicating which of the group of instructions are associated with a designated type of memory access instruction. This would have provided a way of quickly determining particular types and positions of instructions that are ready to be issued or analyzed to improve the speed of issuing or analysis.
Regarding claim 4, Rangan in view of Merchant, Doshi and Abernathy teaches or suggests:
The apparatus of claim 3, wherein the control unit is further configured to commit the group of instructions by comparing the generated data for memory access instructions that have executed to the store mask for a taken one of the predicated execution paths (see e.g. Abernathy fig. 4B, para. [0033], [0041-3]).




Response to Arguments
Applicant's arguments filed 7/7/21 regarding claim 8 have been fully considered but they are not persuasive.
	Applicant argues a lack of teaching of each and every feature recited as arranged in claim 8.
Examiner respectfully disagrees. Registers are a type of memory. Claim 8 makes no distinction regarding the type of memory claimed. Therefore the instructions operating on registers in Rangan teach the claimed “memory access instructions”.
Applicant’s arguments regarding the amended language of claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doshi.
Applicant’s arguments regarding the amended “memory address” language have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doshi.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN M LINDLOF/           Primary Examiner, Art Unit 2183